Case 2:18-cv-10342-RGK-SK Document 79 Filed 02/02/21 Page 1 of 21 Page ID #:1119




    1 UPDIKE, KELLY & SPELLACY, P.C.
        RICHARD S. ORDER Pro hac vice
    2 rorder@uks.com
        ADAM B. MARKS Pro hac vice
    3 amarks@uks.com
        100 Pearl Street, P.O. Box 231277
    4 Hartford, CT 06123-1277
        Telephone: 860-548-2600
    5 Facsimile:   860-548-2680
    6 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
        A Limited Liability Partnership
    7   Including Professional Corporations
      KENNETH A. O’BRIEN, JR., Cal. Bar No. 160171
    8 kobrien@sheppardmullin.com
      333 South Hope Street, 43rd Floor
    9 Los Angeles, California 90071-1422
      Telephone: 213.620.1780
   10 Facsimile: 213.620.1398
   11 Attorneys for Plaintiff, INTELICLEAR, LLC
   12
                                       UNITED STATES DISTRICT COURT
   13
                       CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   14
   15
        INTELICLEAR, LLC.,                            Case No. 2:18-cv-10342-RGK-SK
   16
                          Plaintiff,                  FIRST AMENDED COMPLAINT
   17                                                 FOR:
                  v.
   18                                                     1. MISAPPROPRIATION
      ELECTRONIC TRANSACTION                                 UNDER DEFEND TRADE
   19 CLEARING, INC. d/b/a APEX PRO,                         SECRETS ACT;
      ETC PROCESSING TECHNOLOGIES                         2. MISAPPROPRIATION
   20 LLC, and ETC GLOBAL HOLDINGS,                          UNDER CUTSA;
      INC.,                                               3. BREACH OF CONTRACT;
   21                                                     4. BREACH OF CONTRACT
                          Defendants.
   22
                                                      DEMAND FOR JURY TRIAL
   23
   24
   25
   26
   27
   28
                                                    -1-         FIRST AMENDED COMPLAINT AND
        2146366                                                                 JURY DEMAND
Case 2:18-cv-10342-RGK-SK Document 79 Filed 02/02/21 Page 2 of 21 Page ID #:1120




    1             Plaintiff InteliClear, LLC (“InteliClear”), as and for its First Amended
    2 Complaint against defendants Electronic Transaction Clearing, Inc. (“ETC
    3 Clearing”), ETC Processing Technologies LLC (“ETC Processing”), and ETC
    4 Global Holdings, Inc. (“ETC Global”) (collectively, “ETC”), alleges as follows:
    5                                JURISDICTION AND VENUE
    6             1.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and
    7 18 U.S.C. § 1836(c) on the grounds that this is a civil action arising under the
    8 federal Defend Trade Secrets Act, 18 U.S.C. § 1836.
    9             2.    This Court has subject matter jurisdiction over all state law claims
   10 under 28 U.S.C. §§ 1332(a) and 1367(a) on the grounds that the matter in
   11 controversy exceeds the sum of $75,000, exclusive of interest and costs, and is
   12 between citizens of different states and on the grounds that the state law claims are
   13 so related to the claim under the Defend Trade Secrets Act that they form part of the
   14 same case or controversy under Article III of the United States Constitution.
   15             3.    This Court has personal jurisdiction over ETC Clearing, ETC
   16 Processing, and ETC Global on the grounds that each of their principal places of
   17 business is located in this district.
   18             4.    Venue is proper in this district because ETC Clearing, ETC Processing,
   19 and ETC Global reside in this district and a substantial part of the events or
   20 omissions giving rise to the claims occurred in this district.
   21                                            THE PARTIES
   22             5.    Plaintiff InteliClear is a limited liability company organized under the
   23 laws of Connecticut with a principal place of business in New Brunswick, New
   24 Jersey. The members of InteliClear are A. Martin Barretto, who is a citizen of New
   25 Jersey, Guy T. Powell, who is a citizen of Pennsylvania, and John Paul DeVito, who
   26 is a citizen of New York.
   27
   28
                                                     -2-            FIRST AMENDED COMPLAINT AND
        2146366                                                                     JURY DEMAND
Case 2:18-cv-10342-RGK-SK Document 79 Filed 02/02/21 Page 3 of 21 Page ID #:1121




    1             6.    Defendant ETC Clearing is a Delaware corporation with a principal
    2 place of business in Los Angeles, California. Prior to early September 2019, ETC
    3 Clearing was a wholly owned subsidiary of ETC Global.
    4             7.    On September 9, 2019, PEAK6, a Chicago-based investment and
    5 technology firm, announced it had acquired ETC Clearing. In its press release,
    6 PEAK6 stated that ETC Clearing’s “institutional orientation will expand PEAK6’s
    7 footprint in custody and clearing and is a direct complement to one of its core
    8 businesses, Apex Clearing, which is primarily focused on the retail marketplace.
    9 The transaction will align ETC [Clearing] and Apex, two firms with a shared
   10 mission to improve foundational financial processes with technology, and position
   11 both organizations as alternatives to traditional custodians through the delivery of
   12 flexible, customizable, digital solutions that facilitate speed and innovation.”
   13             8.    The press release further stated, “‘We look forward to exploring how
   14 stronger alignment between the ETC [Clearing] and Apex Clearing brands can result
   15 in growth and expansion for both companies and their respective clients,’ said Bill
   16 Capuzzi, partner at PEAK6 and Chief Executive Officer of Apex Clearing.
   17 ‘Combining each firm’s distinct philosophy of leveraging technology to enhance
   18 service and increase efficiency will strengthen our commitment to leading the digital
   19 revolution in custody and clearing.’”
   20             9.    In fact, the “stronger alignment” between ETC Clearing and Apex
   21 Clearing Corporation is readily apparent on the Financial Industry Regulatory
   22 Authority’s BrokerCheck where ETC Clearing is listed not only by its name but also
   23 as doing business as “Apex Pro.” Moreover, ETC Clearing and Apex Clearing are
   24 sister subsidiaries of Apex Clearing Holdings LLC, which, in turn, is owned by
   25 PEAK6 Investments LLC.
   26             10.   Defendant ETC Processing is a limited liability company organized
   27 under the laws of Delaware with a principal place of business in Los Angeles,
   28 California. The members of ETC Processing are Harvey Cloyd, Rabsy Collins,
                                                   -3-           FIRST AMENDED COMPLAINT AND
        2146366                                                                  JURY DEMAND
Case 2:18-cv-10342-RGK-SK Document 79 Filed 02/02/21 Page 4 of 21 Page ID #:1122




    1 Elijah Mills, and Barnaby Hatchman, who are current or former officers or
    2 employees of ETC and are citizens of California. Upon information and belief, ETC
    3 Processing is a subsidiary or affiliate of ETC Global and has provided technology
    4 services to ETC-related entities, including ETC Global and ETC Clearing, and
    5 continues to provide technology services to ETC Clearing/Apex Pro.
    6             11.   Defendant ETC Global is a Delaware corporation with a principal place
    7 of business in Los Angeles, California. As its full name suggests, ETC Global is a
    8 holding company, owning at least ETC Clearing up to September 9, 2019 and
    9 owning, either directly or indirectly, and/or controlling ETC Processing through
   10 certain of ETC’s current or former officers and employees.
   11                               FACTS COMMON TO ALL CLAIMS
   12             A.    Software License Agreement
   13             12.   Since it began operating more than a decade ago, InteliClear’s primary
   14 business has been the design, development, sale, license, and support of an
   15 electronic system designed to manage stock brokerage firm accounting, securities
   16 clearance, and securities settlement services.
   17             13.   On January 9, 2008, InteliClear entered into a Software License
   18 Agreement effective January 1, 2008 (the “License Agreement”) with ETC
   19 Clearing. In the License Agreement, InteliClear is referred to as “IC.”
   20             14.   ETC Clearing is a broker-dealer of securities registered with the
   21 Financial Industry Regulatory Authority (“FINRA”) and United States Securities
   22 and Exchange Commission (“SEC”). Under the License Agreement, InteliClear
   23 licensed to ETC Clearing an electronic system for, among other things, the
   24 recording, processing, clearing, and settling of securities transactions made for ETC
   25 Clearing’s own account or on behalf of its customers, which include direct
   26 customers and other broker-dealers for which ETC Clearing serves as a
   27 correspondent clearing broker. ETC Clearing used InteliClear’s system to track,
   28 compile, and report data concerning stock and options trades made by ETC Clearing
                                                    -4-            FIRST AMENDED COMPLAINT AND
        2146366                                                                    JURY DEMAND
Case 2:18-cv-10342-RGK-SK Document 79 Filed 02/02/21 Page 5 of 21 Page ID #:1123




    1 and its customers, which are located in various states and foreign countries, and on
    2 stock exchanges across the country. InteliClear’s system provided ETC Clearing
    3 back office operational functionality, products, and services, including purchase and
    4 sales, cashiering, accounting, regulatory, margin, master tables, and all processing
    5 required for a self-clearing and correspondent clearing firm to operate efficiently
    6 and comply with the FINRA and SEC guidelines and regulations.
    7             15.   In Section 1 of an Amendment to Software License Agreement entered
    8 into on or about September 12, 2012 (the “Amended License Agreement”), ETC
    9 Clearing’s rights, duties, and obligations under the License Agreement were
   10 assigned and delegated to ETC Global, which had been incorporated more than two
   11 years after InteliClear and ETC Clearing had entered into the License Agreement.
   12 ETC Global was created in a corporate restructuring or reorganization to serve as a
   13 holding company and was not intended to directly operate the InteliClear system
   14 under the Amended License Agreement. Rather, the parties intended that ETC
   15 Global’s subsidiaries and affiliates, including ETC Clearing and ETC Processing,
   16 would be the entities operating the InteliClear system under the Amended License
   17 Agreement. In fact, after assignment and delegation of the License Agreement to
   18 ETC Global, ETC Clearing continued to be the primary ETC entity that used,
   19 operated, and ran the InteliClear system.
   20             16.   The Amended License Agreement also, among other things, increased
   21 the fees to $45,000 per month, but the main purpose of the amendment was to allow
   22 ETC Global, as a holding company, to hold the rights to the license of the
   23 InteliClear system and to permit its subsidiaries and affiliates to use and enjoy the
   24 benefits of the license.
   25             17.   In Section 1(j) of the License Agreement and the Amended License
   26 Agreement, ETC Clearing and ETC Global acknowledged and agreed that:
   27             all information of any kind IC [InteliClear] has supplied or provided to ETC
   28             in connection with the License including but not limited to the SOFTWARE,
                                                    -5-           FIRST AMENDED COMPLAINT AND
        2146366                                                                   JURY DEMAND
Case 2:18-cv-10342-RGK-SK Document 79 Filed 02/02/21 Page 6 of 21 Page ID #:1124




    1             shall be exclusive, confidential, proprietary and copyrighted property of IC
    2             and as such constitutes IC’s Proprietary Information (the “Proprietary
    3             Information”). ETC shall treat such Proprietary Information with the degree
    4             of care normally used to protect ETC’s own confidential and proprietary
    5             information. During and after the term of this Agreement, ETC agrees to
    6             maintain the Proprietary Information in confidence and shall refrain from
    7             disclosure thereof to third parties and shall use the Proprietary Information
    8             solely in connection with use and application of the License and for no other
    9             use without the prior written consent of IC.
   10             18.   The system that InteliClear licensed initially to ETC Clearing and, in
   11 turn, to ETC Global took InteliClear two years to design and develop. For ten years,
   12 InteliClear’s system enabled ETC Clearing to track many types of information
   13 concerning securities transactions, including (a) the customer; (b) date, time, stock
   14 traded, number of shares and dollar value, profit, loss, and fees of each trade; (c)
   15 cost basis calculations and tax related information; (d) dividends; (e) corporate
   16 actions and reorganizations of securities impacting customer holdings; (f) clearance,
   17 settlement, and reconciliation for the proper recordkeeping of customer transactions,
   18 positions, and securities-related activities in relation to self-regulatory organizations,
   19 depositories, and utilities that constitute the infrastructure of the securities industry;
   20 (g) margining of customer portfolios to allow for the utilization of assets in the
   21 acquisition of additional assets; (h) tabulation of regulatory reports; and (i) archiving
   22 and retrieval of historical transactional information.
   23             19.   While other companies offer products that track similar information,
   24 the InteliClear system’s unique design and concepts and the unique software,
   25 formulas, processes, programs, tools, techniques, tables, fields, functionality, and
   26 logic by which the InteliClear system’s components interrelate and process data
   27 (collectively, the “InteliClear System”) are InteliClear’s intellectual property,
   28 confidential and proprietary information, and trade secrets that InteliClear has taken
                                                     -6-            FIRST AMENDED COMPLAINT AND
        2146366                                                                     JURY DEMAND
Case 2:18-cv-10342-RGK-SK Document 79 Filed 02/02/21 Page 7 of 21 Page ID #:1125




    1 reasonable measures to protect and keep secret (e.g., by Section 1(j) of the License
    2 Agreement and the Amended License Agreement quoted above and in similar
    3 license agreements with other customers) and that have independent economic value
    4 from not being generally known to or ascertainable by someone other than a licensor
    5 of the InteliClear System.
    6             B.       Termination of the Amended License Agreement
    7             20.      By letter dated November 20, 2017, Rabsy Collins, Senior Vice
    8 President of ETC Global, provided to InteliClear a notice of ETC Global’s
    9 termination of the Amended License Agreement, effective at the end of the then
   10 current term, the last day of which was February 28, 2018. In that letter, ETC
   11 Global described its work plan to “cease use of and remove the InteliClear system
   12 from its operating environment . . . .” In particular, ETC Global stated that “ETC
   13 will remove the InteliClear database from all systems” by February 26, 2018.
   14             21.      By letter dated March 5, 2018, Harvey Cloyd, Chief Executive Officer
   15 of ETC Global, and Barnaby Hatchman, Chief Technology Officer of ETC
   16 Processing, certified to InteliClear that:
   17                    All usage of the InteliClear system has been discontinued
   18                    All instances of the InteliClear databases have been
   19                      removed from all Company servers
   20                    All instances of the InteliClear front-end GUI software
   21                      have been removed from all Company servers
   22                    Any and all back-up copies of the InteliClear system
   23                      software have been destroyed
   24                    Any and all system documentation, including data
   25                      structures, specifications, system code and derivative
   26                      works have been destroyed
   27             22.      Cloyd and Hatchman further stated, “This certification is made on
   28 behalf of ETC [Global] and its subsidiaries, effective March 1, 2018, based on and
                                                       -7-            FIRST AMENDED COMPLAINT AND
        2146366                                                                       JURY DEMAND
Case 2:18-cv-10342-RGK-SK Document 79 Filed 02/02/21 Page 8 of 21 Page ID #:1126




    1 in reliance upon the representations of Barnaby Hatchman, Chief Technology
    2 Officer of ETC Processing Technologies.”
    3             23.   Section 15 of the Amended License Agreement required ETC Global,
    4 upon giving notice of termination, to “provid[e] in writing a certified work plan how
    5 ETC will cease to use the software and remove it from its operating environment.”
    6 The November 20, 2017 notice of termination provided ETC Global’s proposed
    7 work plan, and the March 5, 2018 letter provided ETC Global’s certification of that
    8 work plan.
    9             C.    ETC’s Misappropriation of InteliClear’s Trade Secrets
   10             24.   Since termination of the Amended License Agreement, ETC Clearing
   11 has continued to track securities trading but claims it has done so on a system that it
   12 or its affiliates, including ETC Processing, developed and that ETC claims is not
   13 derived from the InteliClear System.
   14             25.   Upon information and belief, however, ETC’s certifications were false
   15 because ETC did not remove the InteliClear System from its servers but rather
   16 continued to use, operate, and run the InteliClear System well after the Amended
   17 License Agreement termination date of February 28, 2018.
   18             26.   Additionally, despite and contrary to ETC’s certifications, there are
   19 several grounds for concluding that ETC improperly copied, lifted, or otherwise
   20 misappropriated InteliClear’s intellectual property, confidential and proprietary
   21 information, and trade secrets by developing a system derived in material part from
   22 the InteliClear System.
   23             27.   InteliClear learned from a former ETC Clearing Chief Executive
   24 Officer that prior to giving notice of termination of the Amended License
   25 Agreement, ETC started its efforts to build a replacement system, not from scratch
   26 but rather based on and derived from the InteliClear System as a guide and model.
   27             28.   Additionally, in cooperating with ETC during the transition period in
   28 the last month of the Amended License Agreement in February 2018, InteliClear
                                                    -8-            FIRST AMENDED COMPLAINT AND
        2146366                                                                    JURY DEMAND
Case 2:18-cv-10342-RGK-SK Document 79 Filed 02/02/21 Page 9 of 21 Page ID #:1127




    1 noticed that certain of the InteliClear System’s unique features appeared in the
    2 system that ETC would be using to replace the InteliClear System.
    3             29.   ETC referred to its replacement system as the Matrix system. Upon
    4 information and belief, the Matrix system was constructed by ETC Processing and
    5 has been used primarily by ETC Clearing.
    6             30.   At various times, InteliClear has heard that ETC was offering the
    7 InteliClear System, the Matrix system, or some other system improperly derived
    8 from the InteliClear System for sale to others.
    9             31.   As a result, InteliClear contacted ETC in April 2018, explained its
   10 suspicions that ETC had improperly used the InteliClear System to build its
   11 replacement system, and demanded that ETC cease using its replacement system
   12 and trying to sell its replacement system. InteliClear also demanded ETC permit a
   13 computer technology and forensic expert hired by InteliClear access to ETC’s
   14 system to compare it to the InteliClear System.
   15             32.   After months of negotiations, ETC finally agreed to give InteliClear’s
   16 expert, Capsicum Group, LLC (“Capsicum”), access to ETC’s system pursuant to a
   17 Protocol agreed to by the parties in August 2018.
   18             33.   In preparation for Capsicum’s comparison of ETC’s system to the
   19 InteliClear System, InteliClear provided to Capsicum certain features of the
   20 InteliClear System that it believes are unique and that Capsicum should search for in
   21 ETC’s system.
   22             34.   On November 2, 2018, Capsicum issued its Summary Report, which
   23 concluded on page 4 that:
   24             Capsicum identified distinct similarities/overlaps between the ETC and
   25             InteliClear databases. These include tables with nearly identical field
   26             names, field names that appear to have the same business definitions,
   27             multiple similar or identical combinations of fields, and similar fields
   28             within the databases. Both ETC and InteliClear tend to use a
                                                     -9-            FIRST AMENDED COMPLAINT AND
        2146366                                                                     JURY DEMAND
Case 2:18-cv-10342-RGK-SK Document 79 Filed 02/02/21 Page 10 of 21 Page ID #:1128




    1             combination of fields rather than unique IDs as a primary key. The
    2             ETC stored procedures . . . indicate a comment-history that shows
    3             ETC’s database was developed over a two-year period while the
    4             License Agreement was still in effect and incorporated the IP of
    5             InteliClear.
    6             Based on its research and findings, Capsicum believes that ETC built
    7             its source code using InteliClear IP.
    8             35.   Two of Capsicum’s findings illustrate how ETC improperly used the
    9 logic and database architecture contained in the InteliClear System to create its own
   10 system. First, ETC used a combination of fields to perform joins, which are
   11 instructions to combine data from two entities. Using a combination of fields to
   12 perform joins, however, is not the mainstream method that would most often be
   13 used in creating a system in recent years. Even though debate exists on the best join
   14 method, the fact that ETC utilizes the same approach as InteliClear is more than just
   15 a coincidence. When the InteliClear System was first licensed to ETC Clearing in
   16 2008, it utilized a combination of fields to perform joins, and the version that ETC
   17 licensed continued to use a combination of fields rather than a unique field per table
   18 as a primary key throughout the life of the license. Consequently, the presence of a
   19 combination of fields to perform joins in ETC’s system, which ETC claims it
   20 created in the last two years of the Amended License Agreement, is further evidence
   21 that ETC improperly used logic of the InteliClear System in the last two years of the
   22 Amended License Agreement to construct its replacement system.
   23             36.   Second, Capsicum found tables in ETC’s system that were nearly
   24 identical to InteliClear’s tables and some that even contained “IC” or “ICDB” in
   25 their titles. After hearing ETC personnel refer to InteliClear as “IC,” Capsicum
   26 concluded that “IC” in those titles referred to InteliClear. Furthermore, InteliClear,
   27 its customers (including ETC), and others in the industry often refer to InteliClear as
   28 “IC,” as it is referred to in the Amended License Agreement. Additionally,
                                                     -10-          FIRST AMENDED COMPLAINT AND
        2146366                                                                    JURY DEMAND
Case 2:18-cv-10342-RGK-SK Document 79 Filed 02/02/21 Page 11 of 21 Page ID #:1129




    1 Capsicum observed that the comment history within the ETC database’s stored
    2 procedures showed that ETC was making changes to InteliClear’s stored procedures
    3 for the final two years before termination of its license to use the InteliClear System.
    4             37.   Capsicum’s Summary Report was general because Section 5 of the
    5 Protocol required it to “report its findings to the parties through their counsel in a
    6 manner that sufficiently informs the parties but does not disclose in detail the IP of
    7 either party, to the extent that is possible.” At the end of the Summary Report,
    8 Capsicum stated that it had prepared a more extensive and detailed report but that it
    9 sought guidance from the parties before releasing it to them.
   10             38.   After Capsicum issued the Summary Report, InteliClear contacted ETC
   11 in an attempt to resolve its claim that ETC misappropriated InteliClear’s intellectual
   12 property, confidential and proprietary information, and trade secrets. ETC,
   13 however, continued to maintain that it did nothing wrong and that Capsicum’s
   14 Summary Report did not demonstrate it had done anything wrong.
   15             39.   Consequently, InteliClear proposed to ETC that the parties direct
   16 Capsicum to release to them the more extensive report it had prepared that showed
   17 more specifically the similarities and overlap between the InteliClear System and
   18 ETC’s system. As stated at the end of the Summary Report, Capsicum had issued
   19 the more general Summary Report because it had concerns that some of the
   20 information in its more extensive report might disclose the intellectual property of
   21 one or both of the parties, which the Protocol had required Capsicum to avoid doing.
   22 ETC, however, refused to agree to jointly direct Capsicum to release its more
   23 extensive report.
   24             40.   After PEAK6 acquired, either directly or indirectly, ETC Clearing in
   25 September 2019, on information and belief, it merged or otherwise unified the
   26 marketing, sales, and operations of ETC Clearing and Apex Clearing. In fact,
   27 ETC’s Matrix system and any other ETC system derived from the InteliClear
   28 System that ETC was using have been renamed Apex Pro. Thus, ETC Clearing
                                                   -11-           FIRST AMENDED COMPLAINT AND
        2146366                                                                   JURY DEMAND
Case 2:18-cv-10342-RGK-SK Document 79 Filed 02/02/21 Page 12 of 21 Page ID #:1130




    1 and/or Apex Clearing are using a system improperly derived from the InteliClear
    2 System.
    3             41.   Consequently, InteliClear’s fear that ETC would sell the InteliClear
    4 System or a system improperly derived from it has come true, with the twist that
    5 instead of simply selling the InteliClear System or a system improperly derived from
    6 it, ETC Global sold them as assets through the sale of ETC Clearing to PEAK6.
    7             D.    Irreparable Harm
    8             42.   InteliClear’s primary product is the InteliClear System. Unless the
    9 Court enjoins ETC from using the InteliClear System or any system derived from
   10 the InteliClear System, ETC will continue using the InteliClear System or ETC’s
   11 system derived from the InteliClear System to service its customers and generate
   12 profits and will continue trying to sell or license it to others, thereby jeopardizing
   13 the economic and competitive value of the InteliClear System.
   14             43.   It is in the public’s interest to prevent companies like ETC from
   15 licensing software systems; misappropriating the licensor’s intellectual property,
   16 confidential and proprietary information, and trade secrets; terminating their license
   17 agreement; and then operating off of the licensor’s system or a new system derived
   18 from the licensor’s system and offering the new system for sale or license to others.
   19                                FIRST CLAIM FOR RELIEF
   20     (Misappropriation Under Defend Trade Secrets Act Against All Defendants)
   21             44.   InteliClear repeats and realleges Paragraphs 1 through 43 as if set forth
   22 fully herein.
   23             45.   The InteliClear System is InteliClear’s “trade secret,” within the
   24 meaning of the definition of that term in the Defend Trade Secrets Act, 18 U.S.C. §
   25 1839(3). InteliClear has taken reasonable measures to protect and keep secret the
   26 InteliClear System, which has independent economic value from not being generally
   27 known or ascertainable through proper means within the industry in which
   28 InteliClear sells and licenses the InteliClear System.
                                                    -12-           FIRST AMENDED COMPLAINT AND
        2146366                                                                    JURY DEMAND
Case 2:18-cv-10342-RGK-SK Document 79 Filed 02/02/21 Page 13 of 21 Page ID #:1131




    1             46.   After the February 28, 2018 effective termination date of the Amended
    2 License Agreement, ETC was not permitted to use the InteliClear System or any
    3 derivation of it.
    4             47.   Nevertheless, in violation of 18 U.S.C. § 1836(b), ETC
    5 misappropriated InteliClear’s trade secret by continuing to operate the InteliClear
    6 System and by using a derivation of the InteliClear System in ETC’s replacement
    7 system after termination of the Amended License Agreement to track, compile, and
    8 report data concerning stock trades made by ETC Clearing and its customers
    9 throughout the United States and on stock exchanges across the country.
   10             48.   ETC’s continued operation of the InteliClear System and its use of the
   11 InteliClear System to build its own system were and continue to be without
   12 InteliClear’s consent and contrary to the Amended License Agreement, and ETC
   13 used improper means to acquire knowledge of InteliClear’s trade secret.
   14             49.   ETC knew or had reason to know that its knowledge and use of
   15 InteliClear’s trade secret derived from its use of the InteliClear System in a limited
   16 fashion under the Amended License Agreement that did not include the right to
   17 continue to operate or the right to copy or borrow the trade secret for use outside the
   18 scope of or after expiration or termination of the Amended License Agreement.
   19             50.   ETC’s misappropriation of InteliClear’s trade secret was “improper,”
   20 within the meaning of 18 U.S.C. § 1839(6), because ETC had no lawful right to
   21 acquire InteliClear’s trade secret and to continue to operate the InteliClear System or
   22 to base its replacement system on or derive it from the InteliClear System, thus
   23 committing theft. Moreover, ETC falsely certified and misrepresented to InteliClear
   24 on March 5, 2018 that it had discontinued all usage of the InteliClear System and
   25 that all derivative works based on the InteliClear System had been destroyed.
   26             51.   ETC’s misappropriation of InteliClear’s trade secret was willful and
   27 malicious.
   28
                                                   -13-           FIRST AMENDED COMPLAINT AND
        2146366                                                                   JURY DEMAND
Case 2:18-cv-10342-RGK-SK Document 79 Filed 02/02/21 Page 14 of 21 Page ID #:1132




    1             52.    As a result of ETC’s misappropriation of InteliClear’s trade secret,
    2 InteliClear has been and will be damaged in an amount in excess of millions of
    3 dollars.
    4             53.    Also as a result of ETC’s misappropriation of InteliClear’s trade secret,
    5 InteliClear has been and will continue to be irreparably harmed unless the Court
    6 issues equitable relief (a) enjoining ETC and all other persons who are in active
    7 concert or participation with ETC, including Apex Pro, Apex Clearing, Apex
    8 Clearing Holdings, and PEAK6, from using, continuing to use, selling, or attempting
    9 to sell the InteliClear System or any system or other electronic media derived from,
   10 based on, or copied from the InteliClear System, including any computer accounting
   11 software programs for the recording, processing, clearing, and settling of securities
   12 transactions made for ETC Clearing’s own account or on behalf of its customers,
   13 and (b) directing ETC and all other persons who are in active concert or
   14 participation with ETC, including Apex Pro, Apex Clearing, Apex Clearing
   15 Holdings, and PEAK6, to destroy the InteliClear System in its possession and all
   16 systems or other electronic media derived from, based on, or copied from the
   17 InteliClear System, including any computer accounting software programs for the
   18 recording, processing, clearing, and settling of securities transactions made for ETC
   19 Clearing’s own account or on behalf of its customers.
   20                                SECOND CLAIM FOR RELIEF
   21                   (Misappropriation Under CUTSA Against All Defendants)
   22             54.    InteliClear repeats and realleges Paragraphs 1 through 53 as if set forth
   23 fully herein.
   24             55.    The InteliClear System is its “trade secret,” within the meaning of the
   25 definition of that term in the Uniform Trade Secrets Act as adopted in California,
   26 Cal. Civil Code § 3426.1(d).
   27
   28
                                                     -14-           FIRST AMENDED COMPLAINT AND
        2146366                                                                     JURY DEMAND
Case 2:18-cv-10342-RGK-SK Document 79 Filed 02/02/21 Page 15 of 21 Page ID #:1133




    1             56.   After the February 28, 2018 effective termination date of the Amended
    2 License Agreement, ETC was not permitted to use the InteliClear System or any
    3 derivation of it.
    4             57.   Nevertheless, in violation of Cal. Civil Code § 3426, ETC
    5 misappropriated InteliClear’s trade secret by continuing to operate the InteliClear
    6 System and by using a derivation of the InteliClear System in ETC’s replacement
    7 system after termination of the Amended License Agreement to track, compile, and
    8 report data concerning stock trades made by ETC Clearing and its customers
    9 throughout the United States and on stock exchanges across the country.
   10             58.   ETC’s continued operation of the InteliClear System and its use of the
   11 InteliClear System to build its own system were and continue to be without
   12 InteliClear’s consent and contrary to the Amended License Agreement, and ETC
   13 used improper means to acquire knowledge of InteliClear’s trade secret.
   14             59.   InteliClear derives economic value from its trade secret because it is
   15 able to sell or license the InteliClear System to its customers.
   16             60.   The trade secrets in the InteliClear System are not generally known by
   17 other persons or entities within the industry in which InteliClear sells and licenses
   18 the InteliClear System.
   19             61.   InteliClear makes reasonable efforts to treat the InteliClear System as
   20 secret.
   21             62.   ETC’s misappropriation of InteliClear’s trade secret was willful and
   22 malicious.
   23             63.   As a result of ETC’s misappropriation of InteliClear’s trade secret,
   24 InteliClear has been and will be damaged in an amount in excess of millions of
   25 dollars.
   26             64.   Also as a result of ETC’s misappropriation of InteliClear’s trade secret,
   27 InteliClear has been and will continue to be irreparably harmed unless the Court
   28 issues equitable relief (a) enjoining ETC and all other persons who are in active
                                                    -15-           FIRST AMENDED COMPLAINT AND
        2146366                                                                    JURY DEMAND
Case 2:18-cv-10342-RGK-SK Document 79 Filed 02/02/21 Page 16 of 21 Page ID #:1134




    1 concert or participation with ETC, including Apex Pro, Apex Clearing, Apex
    2 Clearing Holdings, and PEAK6, from using, continuing to use, selling, or attempting
    3 to sell the InteliClear System or any system or other electronic media derived from,
    4 based on, or copied from the InteliClear System, including any computer accounting
    5 software programs for the recording, processing, clearing, and settling of securities
    6 transactions made for ETC Clearing’s own account or on behalf of its customers,
    7 and (b) directing ETC and all other persons who are in active concert or
    8 participation with ETC, including Apex Pro, Apex Clearing, Apex Clearing
    9 Holdings, and PEAK6, to destroy the InteliClear System in its possession and all
   10 systems or other electronic media derived from, based on, or copied from the
   11 InteliClear System, including any computer accounting software programs for the
   12 recording, processing, clearing, and settling of securities transactions made for ETC
   13 Clearing’s own account or on behalf of its customers.
   14                                THIRD CLAIM FOR RELIEF
   15                          (Breach of Contract Against ETC Global)
   16             65.   InteliClear repeats and realleges Paragraphs 1 through 64 as if set forth
   17 fully herein.
   18             66.   The second Whereas clause of the Amended License Agreement stated
   19 that “ETC acknowledges that the SOFTWARE and all applications thereof is the
   20 exclusive, confidential, proprietary and copyrighted property of IC and as such
   21 constitutes IC’s proprietary information.”
   22             67.   Under Section 1(j) of the Amended License Agreement, ETC Clearing
   23 and ETC Global agreed that “all information of any kind IC has supplied or
   24 provided to ETC in connection with the License including but not limited to the
   25 SOFTWARE, shall be exclusive, confidential, proprietary and copyrighted property
   26 of IC and as such constitutes IC’s Proprietary Information (the “Proprietary
   27 Information”).” Section 1(j) of the Amended License Agreement further provided
   28 that “[d]uring and after the term of this Agreement, ETC . . . shall use the
                                                    -16-           FIRST AMENDED COMPLAINT AND
        2146366                                                                    JURY DEMAND
Case 2:18-cv-10342-RGK-SK Document 79 Filed 02/02/21 Page 17 of 21 Page ID #:1135




    1 Proprietary Information solely in connection with use and application of the License
    2 and for no other use without the prior consent of IC.” Section 1 of the Amended
    3 License Agreement provided that “[t]he license shall continue only during the term
    4 of this Agreement.”
    5             68.   Under the Amended License Agreement, “SOFTWARE” and
    6 InteliClear’s “Proprietary Information” included the InteliClear System.
    7             69.   After the February 28, 2018 effective termination date of the Amended
    8 License Agreement, ETC was prohibited under the terms of the Amended License
    9 Agreement from using the InteliClear System or any derivation of it for any purpose
   10 whatsoever.
   11             70.   InteliClear did not consent to any use of the InteliClear System by ETC
   12 or its use of a system derived from the InteliClear System after the February 28,
   13 2018 effective termination date.
   14             71.   Nevertheless, after the February 28, 2018 effective termination date of
   15 the Amended License Agreement, ETC improperly continued to use, operate, and
   16 run the InteliClear System and to use a replacement system that was a derivation of
   17 the InteliClear System to track, compile, and report data concerning stock trades
   18 made for ETC Clearing’s own account or on behalf of its customers throughout the
   19 United States and on stock exchanges across the country.
   20             72.   ETC’s continued use of the InteliClear System after the February 28,
   21 2018 effective termination date of the Amended License Agreement and its use of
   22 the InteliClear System to build its own system were without InteliClear’s consent
   23 and contrary to and prohibited by the Amended License Agreement.
   24             73.   Furthermore, in its certification of March 5, 2018, ETC misrepresented
   25 to InteliClear that, among other things, ETC Global and its subsidiaries had
   26 discontinued all use of and destroyed all derivative works based on the InteliClear
   27 System. The certification stated that “[t]his certification is made on behalf of ETC
   28 [Global] and its subsidiaries, effective March 1, 2018, based on and in reliance upon
                                                   -17-           FIRST AMENDED COMPLAINT AND
        2146366                                                                   JURY DEMAND
Case 2:18-cv-10342-RGK-SK Document 79 Filed 02/02/21 Page 18 of 21 Page ID #:1136




    1 the representations of Barnaby Hatchman, Chief Technology Officer of ETC
    2 Processing Technologies.” The certification was signed by Harvey Cloyd, as Chief
    3 Executive Officer of and on behalf of ETC Global, and by Barnaby Hatchman, as
    4 Chief Technology Officer of and on behalf of ETC Processing.
    5             74.   By continuing after the February 28, 2018 effective termination date of
    6 the Amended License Agreement to use, operate, and run the InteliClear System and
    7 to use a replacement system that was a derivation of the InteliClear System, ETC
    8 Global breached the Amended License Agreement.
    9             75.   By allowing or enabling ETC Clearing, ETC Processing, or any other
   10 related entity after the February 28, 2018 effective termination date of the Amended
   11 License Agreement to use, operate, and run the InteliClear System and to use a
   12 replacement system that was a derivation of the InteliClear System, ETC Global
   13 breached the Amended License Agreement.
   14             76.   By falsely certifying that it had destroyed all copies of the InteliClear
   15 System and was no longer using the InteliClear System, ETC Global breached the
   16 Amended License Agreement.
   17             77.   As a result of ETC Global’s breaches of the Amended License
   18 Agreement, InteliClear has been and will continue to be damaged in an amount in
   19 excess of millions of dollars.
   20                               FOURTH CLAIM FOR RELIEF
   21              (Breach of Contract Against ETC Clearing and ETC Processing)
   22             78.   InteliClear repeats and realleges Paragraphs 1 through 77 as if set forth
   23 fully herein.
   24             79.   Section 1(b) of the original License Agreement extended its rights and
   25 licenses to the benefit of ETC Clearing’s affiliates, and Sections 1 and 3 of the
   26 Amendment to Software License Agreement extended its rights and licenses to the
   27 benefit of ETC Global’s subsidiaries and affiliates.
   28
                                                     -18-           FIRST AMENDED COMPLAINT AND
        2146366                                                                     JURY DEMAND
Case 2:18-cv-10342-RGK-SK Document 79 Filed 02/02/21 Page 19 of 21 Page ID #:1137




    1             80.   Up to and including the February 28, 2018 effective termination date of
    2 the Amended License Agreement, ETC Clearing and ETC Processing were
    3 subsidiaries and/or affiliates of ETC Global, and ETC Global and InteliClear
    4 intended ETC Clearing and ETC Processing to enjoy the benefits of and to be third-
    5 party beneficiaries of the Amended License Agreement.
    6             81.   Up to and including the February 28, 2018 effective termination date of
    7 the Amended License Agreement, ETC Clearing and ETC Processing enjoyed the
    8 benefits of the Amended License Agreement by using, operating, and running the
    9 InteliClear System pursuant to the Amended License Agreement.
   10             82.   By continuing after the February 28, 2018 effective termination date of
   11 the Amended License Agreement to use, operate, and run the InteliClear System and
   12 to use a replacement system that was a derivation of the InteliClear System, ETC
   13 Clearing and ETC Processing breached the Amended License Agreement.
   14             83.    By falsely certifying that they had destroyed all copies of the
   15 InteliClear System and were no longer using the InteliClear System, ETC Clearing
   16 and ETC Processing breached the Amended License Agreement.
   17             84.   As a result of ETC Clearing’s and ETC Processing’s breaches of the
   18 Amended License Agreement, InteliClear has been and will continue to be damaged
   19 in an amount in excess of millions of dollars.
   20                                   PRAYER FOR RELIEF
   21             WHEREFORE, plaintiff InteliClear, LLC prays for:
   22             1.    Equitable relief, pursuant to 18 U.S.C. § 1836(b)(3), Cal. Civil Code §
   23 3426.2, Rule 65 of the Federal Rules of Civil Procedure, and the Court’s equitable
   24 powers, (a) enjoining ETC and all other persons who are in active concert or
   25 participation with ETC, including Apex Pro, Apex Clearing, Apex Clearing
   26 Holdings, and PEAK6, from using, continuing to use, selling, or attempting to sell
   27 the InteliClear System or any system or other electronic media, including any
   28 computer accounting software programs for the recording, processing, clearing, and
                                                    -19-           FIRST AMENDED COMPLAINT AND
        2146366                                                                    JURY DEMAND
Case 2:18-cv-10342-RGK-SK Document 79 Filed 02/02/21 Page 20 of 21 Page ID #:1138




    1 settling of securities transactions made for ETC Clearing’s own account or on behalf
    2 of its customers, that is or are derived from, based on, or copied from InteliClear’s
    3 electronic system for managing stock brokerage firm accounting, securities
    4 clearance, and securities settlement services, including the system previously
    5 licensed by InteliClear to ETC under the Software License Agreement effective
    6 January 1, 2008, as amended on or about September 12, 2012, (collectively, the
    7 “InteliClear System”) and (b) directing ETC and all other persons who are in active
    8 concert or participation with ETC, including Apex Pro, Apex Clearing, Apex
    9 Clearing Holdings, and PEAK6, to destroy the InteliClear System in its possession
   10 and all systems or other electronic media, including any computer accounting
   11 software programs for the recording, processing, clearing, and settling of securities
   12 transactions made for ETC Clearing’s own account or on behalf of its customers,
   13 that are derived from, based on, or copied from the InteliClear System;
   14             2.   An Order requiring ETC to file with the Court within thirty (30) days
   15 after issuance of any injunction in this action a report in writing under oath setting
   16 forth in detail the manner and form in which it has complied with the provisions of
   17 such injunction regarding the InteliClear System and all systems or other electronic
   18 media, including any computer accounting software programs for the recording,
   19 processing, clearing, and settling of securities transactions made for ETC Clearing’s
   20 own account or on behalf of its customers, that are derived from, based on, or copied
   21 from the InteliClear System;
   22             3.   Compensatory damages;
   23             4.   Damages for unjust enrichment under 18 U.S.C. § 1836(b)(3)(B)(i)(II)
   24 and Cal. Civil Code § 3426.3(a);
   25             5.   Restitution and disgorgement of all ill-gotten gains;
   26             6.   Exemplary damages under 18 U.S.C. § 1836(b)(3)(C) and Cal. Civil
   27 Code § 3426.3(c);
   28             7.   Attorney’s fees;
                                                   -20-           FIRST AMENDED COMPLAINT AND
        2146366                                                                   JURY DEMAND
Case 2:18-cv-10342-RGK-SK Document 79 Filed 02/02/21 Page 21 of 21 Page ID #:1139




    1             8.    Expert fees;
    2             9.    Interest;
    3             10.   Costs; and
    4             11.   Such other and further relief as the Court deems just and proper.
    5
    6 DATED: December 15, 2020
    7
    8                                       SHEPPARD, MULLIN, RICHTER & HAMPTON
                                            LLP
    9
   10                                       UPDIKE, KELLY & SPELLACY, P.C.
   11                                       By: /s/ Richard S. Order
                                              RICHARD S. ORDER
   12
                                                  Attorneys for Plaintiff
   13                                             INTELICLEAR, LLC
   14
   15
   16
   17
   18                                        TRIAL BY JURY
   19             Plaintiff demands trial by jury on all claims and issues triable by a jury.
   20 DATED: December 15, 2020
   21
   22                                       SHEPPARD, MULLIN, RICHTER & HAMPTON
                                            LLP
   23
                                            UPDIKE, KELLY & SPELLACY, P.C.
   24
   25                                       By: /s/ Richard S. Order
   26                                         RICHARD S. ORDER
                                                  Attorneys for Plaintiff
   27                                             INTELICLEAR, LLC
   28
                                                     -21-            FIRST AMENDED COMPLAINT AND
        2146366                                                                      JURY DEMAND
